IN THE COURT OF APPEALS OF IOWA

                                   No. 14-0675
                               Filed July 30, 2014


IN THE INTEREST OF J.R.,
Minor Child,

A.C., Mother,
       Appellant.
________________________________________________________________


      Appeal from the Iowa District Court for Scott County, Cheryl Traum,

District Associate Judge.



      A mother appeals from the order terminating her parental rights.

AFFIRMED.




      Lauren M. Phelps of Lauren M. Phelps, PC, Davenport, for appellant

mother.

      Thomas J. Miller, Attorney General, Kathrine Miller-Todd, Assistant

Attorney General, Michael J. Walton, County Attorney, and Julie Walton,

Assistant County Attorney for appellee State.

      Matthew Hatch, Bettendorf, for minor child.



      Considered by Danilson, C.J., and Vogel and Bower, JJ.
                                            2


DANILSON, C.J.

       A mother appeals from the order terminating her parental rights.1 To the

mother’s credit, she has made some progress, but she has led a difficult life.

She remains wanting and willing to parent the child, but simply has had too many

hurdles to overcome. The time has come to no longer gamble with the child’s

safety and welfare. We therefore affirm.

       J.R. was born in June 2013 and removed from the parents’ custody shortly

after her birth. The child was adjudicated a child in need of assistance due to the

parents’ inability to provide appropriate care, supervision, and safety.             The

parents previously resided in Illinois and had a history of domestic violence, child

neglect, and mental health issues.        The mother has significant anger control

issues. The mother had her rights to three other children terminated in Illinois. A

fourth child was removed from the mother’s care and at the time of the

termination hearing remained in foster care in Illinois.

       The mother does not contest that statutory grounds for termination exist

under Iowa Code section 232.116(1)(h) (2013),2 and thus we need not address

the existence of grounds for termination. See In re P.L., 778 N.W.2d 33, 40


1
  The father’s rights were also terminated. He does not appeal.
2
  Pursuant to section 232.116(1)(h), a court is authorized to terminate parental rights if
finds all of the following:
                 (1) The child is three years of age or younger.
                 (2) The child has been adjudicated a child in need of assistance
        pursuant to section 232.96.
                 (3) The child has been removed from the physical custody of the
        child’s parents for at least six months of the last twelve months, or for the
        last six consecutive months and any trial period at home has been less
        than thirty days.
                 (4) There is clear and convincing evidence that the child cannot be
        returned to the custody of the child’s parents as provided in section
        232.102 at the present time.
                                          3


(Iowa 2010) (stating reviewing court need not address “[t]he first step in our

analysis . . . under section 232.116(1)” where the parent does not dispute the

existence of the grounds); see also In re D.W., 791 N.W.2d 703, 707 (Iowa 2010)

(noting that when the juvenile court terminates parental rights on more than one

statutory ground, we may affirm the juvenile court’s order on any ground we find

supported by the record).

       The mother argues reasonable efforts were not made to reunify her with

J.R. Upon our de novo review of the record, see P.L., 778 N.W.2d at 37 (noting

proper scope of review), we note the numerous services that have been offered

to the mother by the Iowa Department of Human Services (DHS) since the child’s

removal, including mental health evaluation and treatment, parenting education,

anger management, couples and individual counseling, domestic violence

counseling, batterer’s education program, employment and housing advocacy,

parent partner, foster care services, and supervised visitation.3        The mother

admitted at the termination trial that she was not presently ready to have the child

returned to her. The juvenile court found that “reasonable efforts have been

made to achieve permanency, and that failure to terminate parental rights would

be contrary to the welfare of the child.” We agree.

3
  Moreover, the mother had received services from the Illinois Department of Children
and Family Services (DCFS) beginning at least by 2008.
       The mother argues DHS “changed its position mid-stream” from focusing on
parenting and providing basic necessities, but “[n]ow DHS wanted [her] to get a job and
an apartment, divorce her husband and continue with her counseling and visits with her
daughter.” She acknowledges there is “nothing intrinsically unreasonable” about the
“new” requirements, but appears to believe her statutory time frame should have been
reset. We find no merit in this argument. See In re C.B., 611 N.W.2d 489, 494 (Iowa
2000) (observing that while the law requires a “full measure of patience with troubled
parents who attempt to remedy a lack of parenting skills,” this patience has been built
into the statutory scheme of chapter 232). “Once the limitation period lapses,
termination proceedings must be viewed with a sense of urgency.” Id. at 495.
                                            4


       The mother argues additional time should be granted to her in light of her

recent progress.4 We commend the mother for the progress she has made.

However, “[i]t is well-settled law that we cannot deprive a child of permanency

after the State has proved a ground for termination under section 232.116(1) by

hoping someday a parent will learn to be a parent and be able to provide a stable

home for the child.” Id. at 41; see In re A.B., 815 N.W.2d 764, 778 (Iowa 2012)

(noting the parent’s past conduct is instructive in determining his future behavior);

In re C.K., 558 N.W.2d 170, 172 (Iowa 1997) (finding that when considering what

the future holds if the child is returned to the parent, we must look to a parent’s

past behavior because it may be indicative of the quality of care the parent is

capable of providing in the future). Here, the mother has received services since

2008 and remains unable to provide housing and safety for her child.

       We also note that the mother sought and received a continuance of the

termination hearing that was set for February 17, 2014, essentially receiving an

additional three months to achieve reunification. While a court has discretion to

“continue placement of the child for an additional six months,” Iowa Code

§ 232.104(2)(b); see also id. § 232.117(5), this provision requires the court to set

forth “factors, conditions, or expected behavioral changes which comprise the

basis for the determination that the need for removal of the child from the child’s

home will no longer exist at the end of the additional six-month period.” Id.




4
  We have addressed this issue although it does not appear the district court specifically
ruled upon a request for an extension of time. See In re K.C., 660 N.W.2d 29, 38 (Iowa
2003) (stating issues “must be presented to and ruled upon by the district court in order
to preserve error for appeal”).
                                         5

§ 232.104(2)(b); In re A.A.G., 708 N.W.2d 85, 92 (Iowa Ct. App. 2005). We

conclude additional time is not warranted.

       The mother contends the strength of her bond should weigh against

termination of her parental rights. See Iowa Code § 232.116(3)(c) (providing that

the court need not terminate the relationship between the parent and the child if

the court finds “[t]here is clear and convincing evidence that the termination

would be detrimental to the child at the time due to the closeness of the parent-

child relationship”).   The “factors weighing against termination in section

232.116(3) are permissive, not mandatory, and the court may use its discretion,

based on the unique circumstances of each case and the best interests of the

child, whether to apply the factors in this section to save the parent-child

relationship.” In re A.M., 843 N.W.2d 100, 113 (Iowa 2014) (citation and internal

quotation marks omitted). We do not find the parent-child bond here such that

termination would be detrimental to the child and thus it is not sufficient reason to

deprive the child of permanency.

       The child is in a foster-to-adopt home and is doing well. Giving “primary

consideration to the child’s safety, to the best placement for furthering the long-

term nurturing and growth of the child, and to the physical, mental, and emotional

condition and needs of the child,” Iowa Code § 232.116(2), we affirm the

termination of the mother’s parental rights pursuant to section 232.116(1)(h).

       AFFIRMED.